Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Amendment filed April 11, 2022 and the Terminal Disclaimer filed May 3, 2022.

3.	Claims 1, 3, 4, 8, 10, 11, 15, 17, and 18 have been amended and new claim 21 has been added.

4.	Claims 1-21 have been examined and are pending with this action.


EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

6.	Authorization for this examiner’s amendment was given in a telephone interview with Joseph W. Wolfe (Reg. No. 73,173) on May 3, 2022.

7.	The application has been amended as follows:
1. (Currently Amended) A method, comprising: 
receiving, by a computing system, one or more streams of user activity of a user with a server of an organization via a remote client device; 
inputting, by the computing system, the one or more streams of user activity into a prediction model configured to predict, based on the user activity, a future action to be taken by the user; 
determining, by the computing system and based on a prediction output from the prediction model, that the predicted future action corresponds to a future inquiry to be made by the user via a call center service communication channel; 
determining, by the computing system, based on a solution model, a proposed solution to the predicted future action, wherein the proposed solution addresses the future inquiry to be made by the user via the call center service communication channel; 
determining, by the computing system, an alternate communication channel to provide the proposed solution to the user, wherein the alternate communication channel is an electronic messaging channel or a text messaging channel; and 
diverting, by the computing system, the user away from the call center service communication channel for the future inquiry by generating a preemptive message to be transmitted to the user via the alternate communication channel before the user accesses the call center service communication channel for the future inquiry, the preemptive message comprising an indication of the proposed solution, and transmitting the preemptive message to the user via the alternate communication channel.

8. (Currently Amended) A non-transitory computer readable medium including one or more sequences of instructions that, when executed by one or more processors, cause a computing system to perform operations comprising: 
monitoring, by the computing system, user activity of a user with a server of an organization via a remote client device; predicting, by the computing system using a prediction model, a future action to be taken by the user based on the monitored user activity; 
determining, by the computing system, that the predicted future action corresponds to a future inquiry to be made by the user via a call center service communication channel; 
determining, by the computing system, based on a solution model, a proposed solution to the predicted future action, wherein the proposed solution addresses the future inquiry to be made by the user via the call center service communication channel; 
determining, by the computing system, an alternate communication channel to provide the proposed solution to the user, wherein the alternate communication channel is an electronic messaging channel or a text messaging channel; and 
diverting, by the computing system, the user away from the call center service communication channel for the future inquiry by generating a preemptive message to be transmitted to the user via the alternate communication channel before the user accesses the call center service communication channel for the future inquiry, the preemptive message comprising an indication of the proposed solution, and transmitting the preemptive message to the user via the alternate communication channel.

15. (Currently Amended) A system comprising: 
one or more processors; and 
a memory having programming instructions stored thereon, which, when executed by the one or more processors, cause the system to perform one or more operations comprising: 
receiving one or more streams of user activity of a user with a server of an organization via a remote client device; 
inputting the one or more streams of user activity into a prediction model configured to predict, based on the user activity, a future action to be taken by the user; 
determining, based on a prediction output from the prediction model, that the predicted future action corresponds to a future inquiry to be made by the user via a call center service communication channel; 
determining based on a solution model, a proposed solution to the predicted future action, wherein the proposed solution addresses the future inquiry to be made by the user via the call center service communication channel; 
determining an alternate communication channel to provide the proposed solution to the user, wherein the alternate communication channel is an electronic messaging channel or a text messaging channel to provide the proposed solution to the user; and 
diverting the user away from the call center service communication channel for the future inquiry by generating a preemptive message to be transmitted to the user via the alternate communication channel before the user accesses the call center service communication channel for the future inquiry, the preemptive message comprising an indication of the proposed solution, and transmitting the preemptive message to the user via the alternate communication channel.


Allowable Subject Matter
8.	Claims 1-21 are allowable over prior art of record in light of applicants’ amendments and arguments presented in Amendment filed April 11, 2022.

9.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “inputting, by the computing system, the one or more streams of user activity into a prediction model configured to predict, based on the user activity, a future action to be taken by the user; determining, by the computing system and based on a prediction output from the prediction model, that the predicted future action corresponds to a future inquiry to be made by the user via a call center service communication channel; determining… a proposed solution to the predicted future action, wherein the proposed solution addresses the future inquiry to be made by the user via the call center service communication channel; determining, by the computing system, an alternate communication channel to provide the proposed solution to the user, wherein the alternate communication channel is an electronic messaging channel or a text messaging channel; and diverting, by the computing system, the user away from the call center service communication channel for the future inquiry by generating a preemptive message to be transmitted to the user via the alternate communication channel before the user accesses the call center service communication channel for the future inquiry, the preemptive message comprising an indication of the proposed solution, and transmitting the preemptive message to the user via the alternate communication channel” (emphasis added) as recited in independent claims 1, 8, and 15.
For at least the reasons above, claims 1-21 are allowable.

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL YOUNG WON
Primary Patent Examiner
Art Unit 2443



/Michael Won/
Primary Examiner, Art Unit 2443
May 3, 2022